DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 6-10, 12-14, 15, 17-19, 22-23 & 34-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
	Claims 1 and 23 each should start with –A-- before “Circuitry comprising” on line 1 for grammatical reason.
Claim 22 should start with –An-- before “amplifier circuitry” on line 1 for grammatical reason. 
Claim 23 is objected to because of the following informalities:  
In claim 23, line 6, note that the recitation of “second circuitry” should be written as ---the second circuitry--- for further clarification to avoid lack of antecedent basis.
Claim 34 should start with --An-- before “integrated circuitry” on line 1 for grammatical reason. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 15 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al (US 10,236,832 B1, of record) in view of Lewis et al (US 5245665 A) (hereinafter, Jheng and Lewis).
Regarding claim 1, Jheng (Figs. 1-2 & 4) discloses a circuitry comprising: audio amplifier circuitry (see abstract, audio system) for receiving an audio signal to be amplified; and first and second output nodes (e.g. VOUTP & VOUTN) for outputting first and second differential output signals, wherein the circuitry further comprises common mode buffer circuitry (e.g. OPA1) configured to receive a common mode voltage (a voltage signal between DAC 112 and DA114) and to selectively output the common mode voltage to the first and second output nodes.
Jheng does not explicitly teach low pass filter circuitry having an input that is configured to receive the common mode voltage and an output coupled to an input of the common mode buffer circuitry.
Lewis (Figs. 1 & 11) an amplification system comprising a digital to analog converter (D/A 66) being connected to amplifier (54) via elements 60, 62, and 64) and wherein the D/A 66 as shown in Fig. 11 comprises an amplifier 192 and a low pass filter circuitry includes resistor 191 and capacitor 197 (see, D/A convertor circuit 66, see Column 6, line 24-26) wherein the low pass filter provided the benefits of reducing noise at low frequency.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the DAC 114 of Jheng with the teaching D/A 66 of Lewis in order to provide the benefits of reducing noise at low frequency (Column 6, line 24-26).
As a consequence of the combination, the resultant combination teaches a low pass filter circuitry (form by resistor 191, capacitor 197, Fig. 11 of Lewis) having an input that is configured to receive the common mode voltage and an output coupled to an input of the common mode buffer circuitry (e.g. OPA1).
Regarding claim 2, the combination (Jheng & Lewis) further teaches wherein the audio amplifier circuitry further comprises first and second power supply input nodes (see VDD, and Ground nodes, Fig. 2 of Jheng) for receiving a positive power supply voltage and a reference power supply voltage.
Regarding claim 6, the combination (Jheng & Lewis) teaches further comprising digital to analogue converter (DAC) circuitry (see Figs. 1 & 4, DAC 112 or DAC 114 and/or see Fig. 11 of Lewis, D/A 66).
Regarding claim 7, the combination (Jheng & Lewis) teaches the audio amplifier circuitry comprises combined amplifier (see Figs. 1-2 & 4, Jheng), combined amplifier OPA3 & OPA4 and DAC circuitry.
Regarding claim 8, the combination (Jheng & Lewis) teaches further comprising first and second common mode clamp switches (switches SW2A & SW2B of Jheng as shown in Fig. 1 which considered the same as switches of the applicant) coupled between an output of the common mode buffer unit (OPA1, Fig. 1) and the first and second output nodes respectively, to selectively couple the first and second output nodes to the output of the common mode buffer.
Regarding claim 15, the combination (Jheng & Lewis) teaches the amplifier circuitry comprises first and second pseudo-differential amplifiers (see differential amplifiers 210 & 216, Fig. 2 of Jheng).
Regarding claim 23, Jheng (Figs. 1-2 & 4) discloses a circuitry comprising:
 A first signal processing circuitry (includes amplifiers OPA3, OPA4, Fig. 1) comprising first and second output signal paths (VOUTP, VOUTN) for outputting a differential output signal; 
second circuitry (e.g. amplifier OPA1, Fig. 1) configured to output a common mode voltage (e.g. VICM) to said first and second output signal paths (selectively through switches SW2B and SW2A respectively).
Jheng does not teach a low pass filter circuitry having an output coupled to an input of second circuitry to supply the common mode voltage to the second circuitry.
Lewis (Figs. 1 & 11) an amplification system comprising a digital to analog converter (D/A 66) being connected to amplifier (54) via elements 60, 62, and 64) and wherein the D/A 66 as shown in Fig. 11 comprises an amplifier 192 and a low pass filter circuitry includes resistor 191 and capacitor 197 (see, D/A convertor circuit 66, see Column 6, line 24-26) and wherein the low pass filter provided the benefits of reducing noise at low frequency.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the DAC 114 of Jheng with D/A 66 of Lewis in order to provide the benefits of reducing noise at low frequency
As a consequence of the combination, the resultant combination teaches a low pass filter circuitry (form by resistor 191, capacitor 197, Fig. 11 of Lewis)  having an output (e.g. output node of DAC 114 as shown inf Fig. 1 of Jheng) coupled to an input of second circuitry (an input node of amplifier OPA1) to supply the common mode voltage to the second circuitry.
Claim 34 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination (Jheng & Lewis) in view of Sorace et al (hereinafter, Sorace) (US 8965010 B2, of record).
Regarding claims 34 & 35, the combination (Jheng & Lewis) teaches all of the limitations as discussed in claim 1 except for the circuit being implemented on an integrated circuit.
Sorace teaches an amplifier circuit can be implemented on an integrated circuit (see Col. 1, lines 30-34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have implemented the circuit of the combination (Jheng & Lewis) with the teaching of Sorace for the benefit of integration is size and repeatability of the function (well known in the art).
Allowable Subject Matter
	Claims 5, 9-10, 12-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable since the closest prior art of record, the combination (Jheng & Lewis) does not teach a low pass filter discharge switch coupled in parallel with a capacitance of the low pass filter circuitry, the low pass filter discharge switch being operable to discharge the capacitance.
Claim 9 is allowable since the closest prior art of record, the combination does not teach first and second clamp switches coupled to the first and second output nodes respectively, to selectively couple the first and second output nodes to a reference voltage.
Claim 10 is allowable since the closest prior art of record, the combination does not teach an output clamp switch coupled to the first and second output nodes, to selectively couple the first and second output nodes to each other.
Claims 12-14 are allowable since the closest prior art of record, the combination does not teach a dummy output stage; a dummy feedback path for selectively coupling an output of the dummy output stage to an input of the amplifier unit; a real output stage; and a real feedback path for selectively coupling an output of the real output stage to the input of the amplifier unit.
Claims 17-19 are allowable since the closest prior art of record, the combination does not teach the dummy feedback path is configured to couple the output of the dummy output stage to the input of the amplifier unit during start-up of the amplifier unit to bias the amplifier unit, the circuitry comprising: a first dummy output stage that is selectively couplable to first and second differential outputs of the first pseudo-differential amplifier; a first real output stage that is selectively couplable to the first and second differential outputs of the first pseudo-differential amplifier; a first dummy feedback path for selectively coupling an output of the first dummy output stage to an input of the first pseudo-differential amplifier; a first real feedback path for selectively coupling an output of the first real output stage to an input of the first pseudo-differential amplifier; a second dummy output stage that is selectively couplable to first and second differential outputs of the second pseudo-differential amplifier; a second real output stage that is selectively couplable to the first and second differential outputs of the second pseudo-differential amplifier; a second dummy feedback path for selectively coupling an output of the second dummy output stage to an input of the second pseudo-differential amplifier; and a second real feedback path for selectively coupling an output of the second real output stage to an input of the second pseudo-differential amplifier.
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment of independent claim 22 overcomes the previous rejections of the prior art including the reference of Jheng (US 5245665 A of record). Specially, the independent claim 22 requires an amplifier circuitry comprises first and second output nodes for outputting first and second differential output signals; a dummy output stage; a dummy load and; a dummy feedback path for selectively coupling an output of the dummy output stage to an input of the amplifier circuitry; a real output stage; and a real feedback path for selectively coupling an output of the real output stage to the input of the amplifier circuit. As such, the combination of limitations of the independent claim 22 overcomes the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        


/K.D.N/
Examiner, Art Unit 2843                                                                                                                                                                                             
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843